POLEN, Judge.
M.F. entered a plea of guilty to burglary of a structure and criminal mischief. The charges arose from M.F.’s entering into a classroom at Rolling Greens Elementary School, and destroying various classroom materials including books, and personal property of the teacher. M.F. was adjudicated delinquent and placed in a community control program. One of the conditions of her community control was that M.F. make restitution in an amount to be further ordered by the court. In a seconded amended restitution order the trial court ordered that M.F. pay $964 to Rolling Green Elementary School and $387 to the classroom teacher. A restitution hearing was conducted on May 10, 1995, at which time M.F. challenged the amount of restitution and her ability to pay.
Based on the testimony presented at the restitution hearing, the court found that a reasonable amount of restitution would be $125 for a broken window, $839 for the books and other items that were destroyed for a total of $964, plus $21.19 used to reimburse the teacher for a book bag. The court did not grant restitution for the teacher’s personal losses. However, the trial court determined that there was no present ability to pay by M.F. or her mother. Accordingly, the court ordered restitution in kind through community service work at Rolling Green Elementary School for 100 hours at the rate of $10 per hour.
We hold that the state proved the amount of restitution by a preponderance of the evidence, with the exception of the amount awarded for the value of the broken window ($125 or 12.5 hours). § 775.089(7), Fla.Stat. (1993). Thus, we reverse for the trial court to reduce the community service hours by the .amount attributable to the window. We further hold that the trial court erred by ordering M.F. to remain on community control until restitution is paid. We reverse for modification of the restitution order to limit M.F.’s length of supervision and community service to either five years or M.F.’s 19th birthday, whichever comes first. §§ 39.054(l)(a)(l), 39.054(4), Fla.Stat. (1993).
DELL and SHAHOOD, JJ., concur.